THOMPSON, Judge.
We affirm the conviction for aggravated fleeing and eluding under section 316.1935(2), Florida Statutes (1995), because appellant has not shown that the statute is constitutionally infirm, see Keough v. State (Fla. 5th DCA 1998), 714 So.2d 666, Travis v. State, 700 So.2d 104 (Fla. 1st DCA 1997), rev. denied, 707 So.2d 1128 (Fla.1998), Fox v. State, 700 So.2d 172 (Fla. 4th DCA 1997), rev. denied, 705 So.2d 901 (Fla.1998), or that it bears no reasonable and substantial relation to the public health, welfare, and safety, see Benton v. State, 708 So.2d 1002 (Fla. 2d DCA 1998). We do not reach the question whether a person may be convicted of fleeing and eluding, reckless driving, and resisting a law enforcement officer where the convictions arise out of the same conduct, because, in the instant case, there was sufficient evidence at trial of at least four separate crimes, cf., Heiney v. State, 447 So.2d 210 (Fla.), cert. denied, 469 U.S. 920, 105 S.Ct. 303, 83 L.Ed.2d 237 (1984), including reckless driving, aggravated fleeing and eluding, and at least two instances of resisting a law enforcement officer.
AFFIRMED.
DAUKSCH and PETERSON, JJ., concur.